      Case: 1:19-cv-00145-DAP Doc #: 349 Filed: 05/30/19 1 of 8. PageID #: 10253



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                  ) CASE NO. 1:19-cv-145
                                                )
                           Plaintiff,           ) JUDGE DAN AARON POLSTER
                                                )
                v.                              ) MAGISTRATE JUDGE
                                                ) THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO,                      )
 LLC, et. al.,                                  )
                                                )
                           Defendants.          )


                     PROPOSED PLAN TO MODIFY AND STREAMLINE THE
                                    RECEIVERSHIP


            Mark E. Dottore (the “Receiver”), duly appointed and acting Receiver of the

Receivership Entities, proposes to modify and streamline the receivership pursuant

to this Court’s Order of May 20, 2019. In doing so, subject to the Court’s approval of

this Plan, the Receiver will continue to operate and/or transition Western State Law

School and AI Las Vegas. He will maintain and facilitate the “teach out” of South

University of Ohio and South University Michigan. To financially support these

entities, and to pay obligations of the receivership, he will continue to pursue and

liquidate the receivership’s remaining assets. He will streamline the receivership by

transferring all student services to outside vendors, transferring all student records

to state governmental regulatory agencies, and sharply reducing the number of

employees remaining in the Receivership. He will close or conclude any and all

remaining operational issues that have resulted from the Universities’ abrupt




{00021949-1 }
      Case: 1:19-cv-00145-DAP Doc #: 349 Filed: 05/30/19 2 of 8. PageID #: 10254



closures. He will respond to governmental investigations and attempt to fulfill

governmental regulatory requirements. He will endeavor to mitigate the burden

imposed upon employees of Argosy University by paying their unpaid payroll and

responsibly winding down their employee benefits. In connection with the

administration and termination of the employee benefit plans, he will transition the

fiduciary responsibilities for the Receivership Entities’ 401(k) plan to an

appropriate and accountable multinational investment bank and financial services

company. He will investigate the possibility of promptly concluding the receivership

by using a liquidating trust, thereby administering any remaining assets for the

benefit of creditors within the liquidating trust and outside of this Court.

            Every action taken will be completed with an eye to the speedy and orderly

termination of the receivership. Many of these actions are already in process.

            1. Operation and Transition of Western State Law School and AI Las
               Vegas

            One of the principal instructions this Court has given is to save the Western

State College of Law. The Receiver has spent considerable time negotiating with the

buyer – Westcliff University – to address the terms of the sale and Westcliff’s

assumption of responsibility to run the school. Under the terms of the proposed

agreement, the transaction will not close until August 1, and Westcliff will not

commence operation of the law school until that date. Even then, Westcliff will not

proceed with the transaction unless: (1) the U.S. Department of Education pre-

approves the change in control; (2) the ABA grants accreditation following the

change in control; and, (3) the Western Association of Schools and Colleges



{00021949-1 }                               2
      Case: 1:19-cv-00145-DAP Doc #: 349 Filed: 05/30/19 3 of 8. PageID #: 10255



(“WASC”) grants accreditation following the change in control. To that end,

Westcliff has reached out to the U.S. Department of Education, and negotiations are

continuing. More importantly, Westcliff has also learned that the earliest the ABA

would begin to consider the accreditation issue is August, with a decision in late

September. The Receiver will commit his best efforts to ensuring that Westcliff is

able to get the requisite paperwork and data to the ABA by the August cutoff.

            The Receiver will also use his best efforts to ensure that the school survives

the two-month gap between the close of this semester and Westcliff’s

commencement of management, including maintaining a registrar to confirm to

California and other state bar examiners that the students can transition from

Western State to Westcliff. The registrar is also critical to ratify that those students

preparing to sit for their various July 2019 bar exams did in fact graduated.

            With respect to AI Las Vegas, the parties have entered into managed services

and transition services agreements to provide the IT platform services needed until

such time as the buyer can establish its own platform. After the approval of the

Studio settlement, AI Las Vegas will be forced to obtain those transition services

from Studio. The buyer will, however, need to ensure that the Accrediting Council

for Independent Colleges and Schools (“ACICS”) accreditation is maintained as well

as state accreditation and licensing. There are a number of challenges to

maintaining the accreditation and licensure and the Receiver and the buyer are

working on them. The Receiver does not expect those accreditation and regulatory

issues to be resolved before September.




{00021949-1 }                               3
      Case: 1:19-cv-00145-DAP Doc #: 349 Filed: 05/30/19 4 of 8. PageID #: 10256



            2. Maintenance and Teach Out of South University of Ohio and
               South University Michigan

            South University of Ohio and South University of Michigan are presently

eligible for Title IV funding, but may lose that eligibility if they leave receivership

and enter bankruptcy. As things stand now, the Receiver is operating the two

Receivership South campuses under a teach-out. There are approximately sixty

students at each of the two campuses, with the Ohio campus due to complete its

teach-out in December, and the Michigan campus due to complete its teach-out in

September. In its role as teach-out institution of the two campuses (which role has

been previously acknowledged by the Department of Education), New South

University manages all functions and pays the expenses for the two campuses.

            3. Liquidation of Assets to Support Western State Law School, AI
               Las Vegas and Receivership Operations

            Maintaining Western State Law School requires cash. AI Las Vegas, also,

will require advances of cash. In addition, the Receivership needs cash to pay

outstanding administrative obligations. These include an outstanding payroll,

reimbursement of amounts deducted from employee paychecks, landlord and vendor

claims. A list of the receivership’s sources and uses of cash is attached hereto as

Exhibit A. A week to week cash budget is attached as Exhibit B.

            The Receiver needs to continue to sell, transition or liquidate assets to

maintain the significantly reduced but still ongoing cash needs. In addition, the

Receiver has located performance bonds that are highly collateralized. Generally

speaking, the bonds insure that each university will complete education course

work and reimburse students or their financial lending institutions in the event


{00021949-1 }                                4
      Case: 1:19-cv-00145-DAP Doc #: 349 Filed: 05/30/19 5 of 8. PageID #: 10257



that a semester is abruptly terminated. Presently claims are being made against

these private bonds; the Receiver needs to oversee the claims process to determine

whether any bond collateral is recoverable.

            4. The Receiver will transfer all student services to outside vendors,
               transfer student records to state governmental agencies for
               safekeeping and reduce the number of employees.

            The Receiver has made arrangements to transfer transcript and diploma

services to Parchment, the most widely adopted digital credential service, allowing

learners and academic institutions to request, verify, and share credentials in

simple and secure ways. After May 31, 2019, the Receiver will post instructions to

students on websites to provide information about accessing their academic

transcripts. Student records are in the process of being transferred to state

regulatory agencies. The Receiver will have six employees at May 31, 2019, and

fewer than five at the end of June. These employees are available to close up the

remaining issues that have resulted from the Universities’ closures and assist the

receiver in providing information for governmental investigations and fulfilling as

many governmental requirements as possible.

            5. Alleviating the Burden on Employees of the Universities

            The Receiver is collecting funds to repay employees for the amounts deducted

from the March 1, 2019, pay that were not paid over to medical providers

(approximately $250,000.00) and to pay the employees for their March 1, 2019,

wages. The Receiver also wishes to ameliorate the burden of health claims that

were “self-insured” by the Receivership Entities prior to the Receivership and which

the Receivership Entities did not pay and for which the Receivership Entities did


{00021949-1 }                              5
      Case: 1:19-cv-00145-DAP Doc #: 349 Filed: 05/30/19 6 of 8. PageID #: 10258



not reserve any funds. The Receiver paid nothing on the healthcare claims because

he had nothing with which to pay them. There were no funds left when the Receiver

arrived and learned that pre-receivership medical claims were more than $9

million. There were no reserves whatsoever to pay employee healthcare claims that

accrued after that date.

            6. Transferring fiduciary responsibility for the DCEH 401(k) Plan

            At the time the Receiver was appointed, among the employee benefits was a

401(k) plan that was shared by the employees DCEH, Argosy, New South and New

AI (the “401(k) Plan”). At December 31, 2018, the 401(k) Plan had over 8700

participants and half a billion dollars in assets. It was held by Fidelity Financial

Services.

            DCEH would like streamline the receivership by terminating the 401(k) Plan

is an orderly way. To accomplish this, DCEH has reached out to Morgan Stanley.

Morgan Stanley has agreed to step in to take discretion over the assets and act as

fiduciary. This latter offer is particularly important as it will free the receivership

from fiduciary obligations over the 401(k) Plan. Most investment bankers are

unwilling to assume the liability associated with fiduciary responsibility. Morgan

Stanley has also indicated that it will look to the 401(k) Plan for the payment of its

fees so that their services will cost the estate nothing.

            The Receiver will file a Motion to Approve the Morgan Stanley contract,

indicating that Morgan Stanley has terminated 401(k) plans of similar size and

complexity nine times, is qualified to undertake the responsibilities, and their




{00021949-1 }                              6
      Case: 1:19-cv-00145-DAP Doc #: 349 Filed: 05/30/19 7 of 8. PageID #: 10259



actions will allow the employees to rollover or otherwise take possession of, their

401(k) accounts, all without further assistance from the Court.

            7. Transitioning the Receivership to a Liquidating Trust

            Although the initial purpose for the receivership has largely been resolved,

the receivership still has assets to liquidate and claimants to pay. There are

administrative expenses of the receivership that remain unpaid (such as employees,

vendors, landlords) and there are assets such as litigation that might be liquidated

over time to pay these liabilities. A common way to complete the liquidation of an

entity after bankruptcy without day to day court supervision is to transfer the

assets to a trust and liquidate the assets under the trust agreement. By adopting a

trust device, the liquidation process is completed efficiently, inexpensively and

outside of the Court. Such a liquidating trust might be a useful tool here, where this

Court is eager to conclude the receivership, and a bankruptcy is burdensome and

expensive. The Receiver believes that it would be beneficial to explore whether a

liquidating trust process is feasible under the circumstances.

            WHEREFORE, the Receiver prays that this Honorable Court approve the

Plan to Modify and Streamline the Receivership. A Proposed Order is attached

hereto as Exhibit C.




{00021949-1 }                               7
      Case: 1:19-cv-00145-DAP Doc #: 349 Filed: 05/30/19 8 of 8. PageID #: 10260



Dated: May 30, 2019                        Respectfully submitted,

                                            /s/ Mary K. Whitmer
                                           Mary K. Whitmer (0018213)
                                           James W. Ehrman (0011006)
                                           Robert M. Stefancin (0047184)
                                           WHITMER & EHRMAN LLC
                                           2344 Canal Road, Suite 401
                                           Cleveland, Ohio 44113-2535
                                           Telephone: (216) 771-5056
                                           Telecopier: (216) 771-2450
                                           Email: mkw@WEadvocate.net
                                                  jwe@WEadvocate.net
                                                  rms@WEadvocate.net

                                           Counsel for Mark E. Dottore, Receiver




{00021949-1 }                          8
